Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/724,696 filed on 12/23/2019.
Claims 1-20 have been examined and are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, claim 20 recites “A product comprising ……” which is unclear. It is not clear how the product such as, computer program product 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 2019/0012373) and in view of Pemmaraju (US 2017/0006040).
Regarding claim 1, Malik discloses a method, comprising: 
receiving, at an audio capture device associated with an information handling device, command input from a user (Malik par. 0018; the information retrieval system embodied as one of various types of information retrieval systems, in examples, the UI is configured to receive user inputs (e.g., questions, requests, commands) in the form of audio messages or text messages. See also par. 0046 and 0049); 
providing, to the user and responsive to receiving the command input, a confirmation query, wherein the confirmation query is formed utilizing context data associated with an authorized user (Malik abstract and par. 0019; an intelligent query understanding system is provided for receiving a context-dependent query from a user, obtaining contextual information related to the context-dependent query, and the intelligent query understanding system 106 is called by a question-and-answer system to reformulate a query to include a correct context, which then passes the reformulated query to the question-and-answer system for finding an answer to the query. See also par. 0006 and 0022); 
Malik teaches determining and matching and can provide the highest ranked reformulation of the highest ranked reformulation as a response (Malik abstract and par. 0028, 0030). However, Malik does not explicitly disclose determining, using a processor, whether a response to the confirmation query provided by the user matches a predetermined answer and performing, responsive to determining that the response matches the predetermined answer, a function corresponding to the command input.
However, in an analogous art, Pemmaraju discloses determining, using a processor, whether a response to the confirmation query provided by the user matches a predetermined answer (Pemmaraju, abstract and par. 0069; a biometric analyzer—a voice or fingerprint recognition device—operates upon instructions from the authentication program to analyze the monitored parameter of the individual. In the security computer, a comparator matches the biometric sample with stored data, and, upon obtaining a match, provides authentication); and
performing, responsive to determining that the response matches the predetermined answer, a function corresponding to the command input (Pemmaraju, abstract and par. 0059; a biometric analyzer—a voice or fingerprint recognition device—operates upon instructions from the authentication program to analyze the monitored parameter of the individual. In the security computer, a comparator matches the biometric sample with stored data, and, upon obtaining a match, provides authentication. The security computer instructs the host computer to grant access and communicates the same to the access-seeker. The logic description that follows reflects the accessor’s inputs and the programmed processes along the logical pathway from the receipt of a request-to-access inquiry to a granting-of-access or denial-of-access are suit. See also par. 0045).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify determining using matching the voice response of Malik using the voice response taught in Pemmaraju in order for granting and denying access to a host computer in response to a demand from an access-seeking individual and computer (Pemmaraju abstract).
Regarding claim 2, Malik and Pemmaraju discloses the method of claim 1, 
Malik further teaches that wherein the context data is stored in at least one accessible data source and wherein the at least one accessible data source is designated by the authorized user (Malik, par. 0031; the entity extraction module 108 obtains contextual information related to the current query, such as physical context data (e.g., user preferences, the user's current location, the time of day, the user's current activity) from the session store). 
Regarding claim 3, Malik and Pemmaraju discloses the method of claim 1, 
Malik further teaches that wherein the context data comprises data selected from the group consisting of prior physical activity data, prior virtual activity data, upcoming physical activity data, and upcoming virtual activity data (Malik, par. 0031; the entity extraction module 108 obtains contextual information related to the current query, such as physical context data (e.g., user preferences, the user's current location, the time of day, the user's current activity) from the session store). 
Regarding claim 4, Malik and Pemmaraju discloses the method of claim 1, 
Malik further teaches that wherein the providing the confirmation query comprises providing the confirmation query responsive to determining that the command input is associated with a high risk level (Malik, par. 0038; a highest-ranked reformulation 128 is selected, and a response 132 to the current query 124 is generated based on information in one or more of the candidate results 130 associated with the selected reformulation). 
Regarding claim 5, Malik and Pemmaraju discloses the method of claim 4, 
Malik further teaches that wherein the high risk level is identified from at least one of. a requested function dictated by the command input and an identity of the user providing the command input (Malik, par. 0038; a highest-ranked reformulation 128 is selected, and a response 132 to the current query 124 is generated based on information in one or more of the candidate results 130 associated with the selected reformulation and the query 124 can be treated as a standalone question or as a query that is not context-dependent, rather than a contextual or conversational question). 
Regarding claim 7, Malik and Pemmaraju discloses the method of claim 1, 
Pemmaraju further teaches that wherein the determining whether the response matches the predetermined answer comprises determine whether the response shares a predetermined level of semantic similarity with the predetermined answer (Pemmaraju, abstract and par. 0069; a biometric analyzer—a voice or fingerprint recognition device—operates upon instructions from the authentication program to analyze the monitored parameter of the individual. In the security computer, a comparator matches the biometric sample with stored data, and, upon obtaining a match, provides authentication). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify determining using matching the voice response of Malik using the voice response taught in Pemmaraju in order for granting and denying access to a host computer in response to a demand from an access-seeking individual and computer (Pemmaraju abstract).
Regarding claim 8, Malik and Pemmaraju discloses the method of claim 1, 
Pemmaraju further teaches that further comprising not performing, responsive to determining that the response does not match the predetermined answer, the function  (Pemmaraju, par. 0069; Upon verification, the speech module 66 at DOES THE SPEECH PASSWORD MATCH? block 208 sends confirmation thereof back along the software pathway to inform the user of the event. Upon failure to verify, the speech module 66 at DOES THE SPEECH PASSWORD MATCH? block 208 notifies the control module 62 which initiates an alarm indicating that the login conditions were not met. The software program upon an alarm condition terminates processing,). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify determining using matching the voice response of Malik using the voice response taught in Pemmaraju in order for granting and denying access to a host computer in response to a demand from an access-seeking individual and computer (Pemmaraju abstract)
Regarding claim 9, Malik and Pemmaraju discloses the method of claim 8, 
Pemmaraju further teaches that further comprising transmitting, responsive to determining that the response does not match the predetermined answer, a notification to a device associated with the authorized user (Pemmaraju, par. 0069; Upon verification, the speech module 66 at DOES THE SPEECH PASSWORD MATCH? block 208 sends confirmation thereof back along the software pathway to inform the user of the event. Upon failure to verify, the speech module 66 at DOES THE SPEECH PASSWORD MATCH? block 208 notifies the control module 62 which initiates an alarm indicating that the login conditions were not met. The software program upon an alarm condition terminates processing,). 
 (Pemmaraju abstract).
Regarding claim 10, Malik and Pemmaraju discloses the method of claim 8, 
Malik further teaches providing another confirmation query, wherein the another confirmation query is different from the confirmation query (Malik, abstract and par. 0019; an intelligent query understanding system is provided for receiving a context-dependent query from a user, obtaining contextual information related to the context-dependent query, and the intelligent query understanding system 106 is called by a question-and-answer system to reformulate a query to include a correct context, which then passes the reformulated query to the question-and-answer system for finding an answer to the query)
Pemmaraju further teaches that further comprising: receiving, responsive to determining that the response does not match the predetermined answer, another command input from the user (Pemmaraju, par. 0069; Upon verification, the speech module 66 at DOES THE SPEECH PASSWORD MATCH? block 208 sends confirmation thereof back along the software pathway to inform the user of the event. Upon failure to verify, the speech module 66 at DOES THE SPEECH PASSWORD MATCH, notifies the control module 62 which initiates an alarm indicating that the login conditions were not met. The software program upon an alarm condition terminates processing,). 
 (Pemmaraju abstract). 
Regarding claims 11- 19; claims 11-19 are directed to a device associated with the method claimed in claims 1-5, 7-8 and 10 respectively. Claims 11-19 are similar in scope to claims 1-5, 7-8 and 10 respectively, and are therefore rejected under similar rationale.
Regarding claim 20; claim 20 is directed to a product associated with the method claimed in claim 1. Claim 20 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Malik (US 2019/0012373), in view of Pemmaraju (US 2017/0006040) and further in view of Alhadeff (CN 102232223).
Regarding claim 6, Malik and Pemmaraju discloses the method of claim 1, 
Malik and Pemmaraju failed to disclose but Alhadeff discloses wherein the confirmation query is randomly generated (Alhadeff, claim 25; wherein said view confirmation module comprises: query generator for generating random challenge; through random challenge on the said multimedia content covering the generated for random challenge on the said display screen of said client device presenting the generated to the inquiry response module of the audience).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the challenge response system of Malik and Pemmaraju using the challenge response system taught in Alhadeff for performing a query response with the audience interaction after completing the challenge-response interaction generated response report through the effective connection is transmitted to the server (Alhadeff par. 00022).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANCHIT K SARKER/Examiner, Art Unit 2495